DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Owens et al. (US 2013/0153645 A1).
Regarding claim 1, Owens discloses:
A die bonding method, comprising: 
mounting a first member [substrate (104); see figure 2] on a mounting area of a mounting base [heated vacuum chuck (208)]; 
heating the first member by a heater [note since the chuck is heated it inherently has a heater; 0031, 0055]; 
supplying a heating gas via a gas supplying tube [the hydrogen in tube of gas system (206) provides heated gas; 0029, 0036] to a heating space [chamber (202)] formed by the mounting base, a side wall configured to surround the mounting area, and a lid including a hole configured to allow the first member and a second member to pass therethrough, the lid being mounted on the side wall [chamber (202) is delineated by the chuck, walls, and a lid with a hole, wherein the hole is bigger than the substrates; figure 2], 
[note that the hydrogen in tube injects gas directly at the lid not the hole] or injecting the heating gas towards the mounting base;  
introducing the second member held by the collet [vacuum chuck (204)] into the heating space through the hole of the lid [see figure 2]; and 
bonding the second member to the first member by contacting the second member with the first member [see figures 4C-D]. 
Regarding claim 5, Owens discloses:
wherein at least one of the first member or the second member comprises a die [components (104, 103) Additionally, Owens is using a die bonder; 0034, so the components being bonded are dies].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2013/0153645 A1) as applied to claim 1 above, and further in view of Kodama et al. (US 5,878,942).
Regarding claims 2 and 3, Owens does not teach:

wherein transportation of the second member is paused inside the heating space and thereafter, the second member is transported to contact with the first member.
Kodama teaches soldering electronic components (21, 22) wherein the components are aligned but not touching, heated to melt solder bumps (3), and then the solder bumps are brought into contact with terminals (11); figures 7-10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bring Owens substrate (104) into chamber (202) and pause till the bumps are melted prior to moving them into contact since it is a known option, minus any unexpected results, or to perform eutectic bonding.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that moving slowly has the same effect as pausing.  Thus, one would slow down the travel speed of the bonding in order to allow the bumps to melt and once that happens one would resume normal speed to make contact.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2013/0153645 A1) as applied to claim 1 above.
Regarding claim 4, Owens does not teach:
wherein the second member is 4 mm or longer in a longitudinal direction.
.  

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
The applicant argues, 
“That is, the gas is not injected towards the first substrate 102, or rather a mounting base. The gas is not injected in a direction away from the hole of the lid when viewed from above.”  
When referring to applicant’s figure 6, one continuing the arrow “G” would understand that this is what is meant by “in a direction away from the hole”; i.e. the arrow does not cross into the hole.  Therefore, one applying the same reasoning to Owens and draws an arrow from the “Hydrogen In” tube would conclude that that arrow also does cross into the hole.  Therefore, Owens does teach this limitation.
Any arguments drawn to results not achieved by Owens are moot since they are not commensurate with the scope of the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735      

/ERIN B SAAD/Primary Examiner, Art Unit 1735